DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered. Claims 1-3 and 5-17 are pending. Claim 16 was previously withdrawn.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism for closing said opening” (claim 9) and “a mechanism for closing said indentation (claim 17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-9, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the applicant states “said lid is adjustable so that said lid fits different size cups or glasses”. It is unclear if the applicant is claiming the combination of the lid and the cup or glass or just the lid. For purposes of the rejection, examiner will treat the glass and cup limitations as intended use since the preamble states “The lid”.
Regarding claim 3, the applicant states “said lid is attached to an outside of said glass or cup”. However, claim 1, from which claim 3 depends, states “A lid to a cup or glass”. In claim 1, the cup or glass is intended use for the lid, where in claim 3, it is unclear if the applicant is positively claiming the glass and cup in combination with the lid or just the lid. For purposes of examination, examiner will assume the glass and cup is intended use of the lid since the preamble states “a lid”.
Regarding claim 7, the applicant states “the indentation providing ample amounts of consumption space while still covering majority of said cup or glass”. However, claim 1, from which claim 7 depends, states “an indentation which creates an opening at an edge of said cup or glass when said lid is placed on said cup or glass; a ridge with an indentation for gripping said cup or glass”. It is unclear 
Regarding claim 11, the applicant states “said lid prevents substances from being placed into said cup or glass when said lid is securely fastened to said cup or glass”. It is unclear if the applicant is claiming the combination of the lid and the cup and glass or just the lid. For purposes of the rejection, examiner will treat the glass and cup limitations as intended use since the preamble states “a lid”.
Regarding claims 9 and 17, claim limitations “mechanism to close said opening” (claim 9) and “mechanism for closing said indentation” [claim 17] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When reviewing the specification, the term “mechanism” occurs only once (page 6, lines 6-8) wherein the applicant states “It is an object of the present invention for the lid to have a mechanism that can close the opening when the user is not drinking and then open the opening when the user wishes to drink from the glass or cup”. There is no explanation to how the mechanism does this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 6, 9, 11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US 5,294,014).
Regarding claim 1, Wyatt teaches a lid (figure 1, reference 14) to a cup or glass (figure 1, reference 10: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wyatt is capable of performing the recited function) comprising: two separate pieces (figures 2, 3 and 6), a first piece comprising a top half of the lid (figure 3 and 6, reference 18) and a second piece comprising a bottom half (figure 2 and 6, reference 16) of said lid held together at a pivot point (figure 2, 3 and 6, reference 40 and 44) so that said top half of said lid spins (figure 6) so that said lid opens and closes (figure 6); an indentation which creates an opening at an edge of said cup or glass when said lid is placed on said cup or glass (figure 2, 3 and 6, reference 20 and 56); a ridge (figure 7, the ridge located above and below indentation 28b) with an indentation for gripping said cup or glass (figure 7, reference 28b).
Regarding claim 2, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the lid being adjustable so that said lid fits different size cups or glasses (column 2, lines 34-38: since the cover 14 has a flexible snap-on type connection [28a and 28b], the cover would inherently fit varying sized openings in a container).
Regarding claim 3, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the lid is attached to outside of said glass or cup (figure 1, reference 14 and 10).
Regarding claim 6, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the top half of said lid is in the shape of a partial circle (figure 3, reference 
Regarding claim 9, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches a mechanism to close said opening (figure 6, reference 34).
Regarding claim 11, Wyatt teaches all of the claim limitations of claim 1, as shown above. Furthermore, Wyatt teaches the lid is capable of preventing substances from being placed into said cup or glass when said lid is securely fastened to said cup or glass (figure 1 and 6: when tab 34 is move to the closed position, a substance would be prevented from being placed in a container. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wyatt is capable of performing the recited function).
Regarding claim 15, Wyatt teaches a lid (figure 1, reference 14) for covering a majority of an opening on top of a glass or cup (figure 1, reference 10) comprising: a lid (figure 1, reference 14) having an indentation creating an opening at an edge of said glass or cup when said lid is placed on said glass or cup (figure 2, 3 and 6, reference 20 and 56); a ridge that is forced apart by a force that allows said ridge to settle around an outside of said glass or cup (figure 7 and column 2, lines 34-38: the ridges located between 28b and 28a); said lid comprised of a top piece (figure 3 and 6, reference 18) and a bottom piece (figure 2 and 6, reference 16).
Regarding claim 17, Wyatt teaches all of the claim limitations of claim 15, as shown above. Furthermore, Wyatt teaches a mechanism for closing said indentation creating said opening (figure 6, reference 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014).
Regarding claim 5, Wyatt teaches all of the claim limitations of claim 1, as shown above.
Wyatt does not explicitly teach the lid being approximately 84 mm wide by 85.5 mm long. However, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to be approximately 84 mm wide by 85.5 mm long because the size of the lid is based on the container for which the device is being placed and is not ordinarily a matter of invention.

Wyatt does not explicitly teach said indentation is approximately 28 mm wide at its largest opening. However, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have the indentation being approximately 28 mm wide at its largest opening because the size of the indentation is based on the speed at which a user wants the beverage to exit the container and is not ordinarily a matter of invention.
Regarding claim 8, Wyatt teaches all of the claim limitations of claim 7, as shown above. Furthermore, Wyatt teaches the opening is capable of being large enough for a straw to pass through the lid (figure 6, reference 20: Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Wyatt is capable of performing the recited function).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014) as applied to claim 1 above, and further in view of Wang (US 9,526,362).
Regarding claim 10, Wyatt teaches all of the claim limitations of claim 1, as shown above. 

Wyatt does not explicitly teach the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass. However, Wang does teach the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass (figure 4, reference 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have the bottom of the lid having v-shaped cut-out that allows said lid to expand to fit said cup or glass, as disclosed by Wang, because including the V-shaped cutout allows for fitting the lid on varying sized containers, as explained by Wang (column 2, lines 51-54).

Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (US 5,294,014) as applied to claim 1 above, and further in view of Thrasher (US 20180177315).
Regarding claim 12, Wyatt teaches all of the claim limitations of claim 1, as shown above. 
Wyatt does not explicitly teach indicia on top of said lid facing an outside of said glass or cup so a user can confirm said lid is on said glass that he or she was drinking from. However, Thrasher does teach indicia (figure 3 and 4 and paragraph 22) on top of said lid facing an outside of said glass or cup so a user can confirm said lid is on said glass that he or she was drinking from (figure 3 and 4 and paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wyatt to have indicia on top of said lid facing an outside of said glass or cup so a user can confirm said lid is on said glass that he or she was drinking from, as disclosed by Thrasher, because including the indicia allows for identifying the user’s beverage in a crowded space, as explained by Thrasher (paragraph 22).
Regarding claim 13, Wyatt, in view of Thrasher, teach all of the claim limitations of claim 12, as shown above. Furthermore, Thrasher teaches the indicia is specific to said user (paragraph 22).
.

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding the 112 rejection of claims 9 and 17, applicant states “Applicant does not believe the quoted terms are a means plus function step and one of ordinary skill in the art would understand the terms. Sufficient structure is shown in the specification and drawings”. Examiner respectfully disagrees. As stated above, claim limitations “mechanism to close said opening” (claim 9) and “mechanism for closing said indentation” [claim 17] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When reviewing the specification, the term “mechanism” occurs only once (page 6, lines 6-8) wherein the applicant states “It is an object of the present invention for the lid to have a mechanism that can close the opening when the user is not drinking and then open the opening when the user wishes to drink from the glass or cup”. There is no explanation to how the mechanism does this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second 
	Regarding claim 1, the applicant states “Wyatt does not teach two separate pieces being a top half and a bottom half, but teaches a disk member which Examiner claims to be the top half and a body portion which Examiner claims to be a bottom half. Further, Wyatt does not teach a pivot point, but Examiner states that an opening 40 and an axle lug 44 are a pivot point, which is impossible. There is no pivot point from where the top half of the lid spins or where the lid closes or opens. Further, the indentation the Examiner refers to is a dispensing orifice and ref 56 is an arcuate cutout portion. Further, 28a, an inside surface, and 28b, an annular recess are not used nor cannot be used to grip the cup or glass. Therefore, claim 1 is not anticipated or obvious over Wyatt. Further applicant has now claimed the indentation with the ridge found in the specification in the claim”. Examiner respectfully disagrees. Wyatt does disclose the features of claim 1 as claimed. See the rejection of claim 1 above. Wyatt discloses a top and bottom piece in the lid with the pieces rotating with respect to one another via pivot point 40 and 44. Regarding the ridge and indentation, Wyatt explicitly teaches the ridge with indentation used to grip the cup (column 3, lines 2-8).
Regarding claim 2, the applicant states “Snap-on fit is not made to fit varying size openings in container, nor is this taught. It is not an adjustable lid that fits different size cups or glasses. For this reason and the reasons stated above for claim 1, claim 2 is not anticipated or obvious over Wyatt”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Snap-on fit is not made to fit varying size openings in container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim states “said lid is adjustable so that said lid fits different size cups or glasses”. The glasses can have similar opening size 
Regarding claim 6, applicant states “ref 18 is disk member and not a top half of lid in shape of a semi-circle that attaches to bottom half of lid. Examiner points to pivot point 40 and 44 described in Wyatt as a third opening and an axle lug respectively, not a pivot point, where two pieces pivot with respect to one another. For this reason and reasons stated above for claim 1, claim 6 is not anticipated or obvious over Wyatt”. Examiner respectfully disagrees. As stated in the rejecting above, a first piece comprising a top half of the lid (figure 3 and 6, reference 18) and a second piece comprising a bottom half (figure 2 and 6, reference 16) of said lid held together at a pivot point (figure 2, 3 and 6, reference 40 and 44) so that said top half of said lid spins (figure 6) so that said lid opens and closes (figure 6). The first piece is on top and the second piece is on bottom, the top and bottom halves, respectively. Furthermore, as stated in the response above to the argument of claim 1, Wyatt discloses a top and bottom piece in the lid with the pieces rotating with respect to one another via pivot point 40 and 44.
Regarding claim 15, the applicant states “Wyatt does not teach this in referring to ref 20 and 56. Section cited by Examiner does not teach ridge forced apart by a force that allows the ridge to settle around outside of glass or cup. Section cited by Examiner relates to closure cover 14 secured to container by flexible snap-on type sealing connection such as a screw-on type arrangement. The snap on lid, or screw-on type arrangement, does not inherently flex outward to fit on a container, nor does the Examiner point to where this is taught in the specification or any other reference. Further, Wyatt does not teach a top piece and bottom piece. Figures 2 and 3 do not show lid made of two pieces nor is it described in the specification. Therefore, claim 15 is not anticipated or obvious over Wyatt”. Examiner respectfully disagrees. As stated above for claim 1, Wyatt explicitly teaches the ridge with indentation used to grip the cup (column 3, lines 2-8). This is caused b the snap-fit connection which inherently 
Regarding claims 5, 7 and 8, as stated above, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
	Regarding claims 12-14, applicant argues “There is no reason to combine Wyatt and Thrasher, since Wyatt does nor relate to an establishment therefor there is no need to confirm attached lid is on glass he or she was drinking from”. The limitation is and intended use recitation and therefore needs only be capable of doing the recited limitation.
Since the prior art discloses the claim limitations, the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAVIER A PAGAN/Examiner, Art Unit 3735